DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/20/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-9 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 6 and 15 are not based on the specification. It is stated that "the second switching circuit has a control terminal, an input terminal, a first output terminal and a second output terminal,” and that the respective ports thereof are connected to other elements such as switching transistors. FIG. 6 illustrates that that specific structure of the second switching element 1311 includes two optical couple and corresponding connections, as will be appreciated by those skilled in the art, switch circuit with an input terminal, a control terminal, for example two MOSFETs in series or the like; it is difficult for a person skilled in the art to foresee other ways than the embodiments of the present application to solve their technical problems, and therefore the claims are not supported by the description.
Claims 7-9 and 16-18 are depending on claims 6 and 15, and rejected as the same reasons as stated above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is stated in claims 6-7 and 15-16 that the control terminal, the input terminal, the first output terminal and the second output terminal of the second switch circuit, the first terminal of the switch tube and the second terminal of the switch tube cannot be determined by a person skilled in the art on the basis of the description thereof, which makes it unclear from the claims, and leaves the reader in doubt as to the meaning of the technical feature to which it refers.
Claims 7-9 and 16-18 are depending on claims 6 and 15, and rejected as the same reasons as stated above under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei et al. (CN 101771292 A, with English translation attached) in view of Yang et al. (CN 109638936 A, with English translation attached).
Regarding claims 1 and 10, Wei discloses a lighting device (which is a priority-based switching circuit) and specifically discloses the following technical features (see fig. 1-3, paragraph [0023]-[0032]); fig. 1 generally shows a multi-way power switching system (corresponding to a power switching circuit) consisting essentially of a single-chip microcomputer MCU, a single-chip microcomputer power supply, and a priority-based switching circuit comprising an electronic switch 1, an electronic switch 2, and an electronic switch 3. Of these, the electronic switch has the highest priority and the electronic switch 3 has the lowest priority. Each electronic switch controls one power supply. There are two control signal sources of electronic switch. One is direct output for higher-level power supply, which belongs to analog made. This circuit is switched off whenever higher-level power supply is supplied. The other is output control from single-chip microcomputer, belonging to program control. When the power supply voltage of this circuit is abnormal, this circuit is shut down. It will be appreciated in the circuit block diagram that when P1 is powered, both P1 and P2 arc disabled: when P1 is suddenly de-energized, P2 and P3 start powering up immediately, but since P3 is controlled by P2, P3 is disabled. Thereby enabling priority switching. In addition, P1, P2, P3 supply power to the SCM power supply in parallel, without prioritization. The single-chip microcomputer power supply converts the multi-channel power supply voltage into a suitable voltage for the single-chip microcomputer. Fig. 1 discloses three power supply inputs P1, P2 and P3 connected to corresponding electronic switches 1, 2 and 3, respectively, and outputting electric power to a load (corresponding to a power supply switching circuit comprising a plurality of power supply input circuits, the power supply input circuit (121) comprising a power supply input terminal and a first switching circuit connected in series between the power supply input terminal and the load); fig. 2 disclose a logic control circuit, the collectors of the three optocoupler devices are connected to respective power supply inputs, its emitter output is connected to a corresponding switch transistor (corresponding to a logic control circuit (130), a first switching circuit (122) electrically connected to the power input terminals (123) of the plurality of power input circuits (121) and the first switching circuit (122), the logic control circuit (130) for receiving the first electrical signal input from the Nth power input terminal (123) and controlling the Nth power input terminal (123) to conduct in accordance with the first electrical signal); when the power supply AC_DC24V is operated, the switching transistor Q1 is turned on, the voltage is input to the optocoupler U2 via R5, D6, R3, and the other end of the optocoupler U2 is grounded, a voltage difference occurs across the ends, and the optocoupler is turned on, so that Q2 is turned off, so that the effect of the electronic switch 1 over the electronic switch 2 is achieved. Similarly, it is possible to achieve the effect that the electronic switch 2 takes precedence over the electronic switch 3 and the electronic switch 2 takes precedence over the electronic switch 3 {the first switching circuit (122) corresponding to the logic control circuit (130) also receiving the second electrical signal input from any one of the Nth preceding power supply input terminals (123) and controlling the Nth power supply input terminal (123) to be electrically disconnected in accordance with the second electrical signal).
Wei does not explicitly disclose a lighting device comprising a light source; and wherein the logic control circuit is further configured to receive a third electrical signal output by an output terminal of the first-switching circuit electrically connected with the Nth power input terminal and control the first-switching circuit electrically connected with the first to (N-1)th power input terminals to be turned off according to the third electrical signal; wherein, N is a positive integer less than or equal to the number of the plurality of power input circuits.
Yang, on the other hand, discloses a power supply switching circuit and the following technical features (see fig. 1-10, paragraph [0057]); As shown in fig. 6, when the power supply A is not present and the power supplies B and C are present at the same time, the power supply B is preferably supplied with power, and the power supply B signals the first self-locking anti-backflow circuit through the third PMOS transistor, and the first self-locking anti-backflow circuit turns off the first PMOS transistor to prevent voltage backflow to the power supply A; at the same time, the fourth PMOS transistor signals the second interlock circuit and the second interlock anti- backflow circuit to turn off the fifth PMOS transistor and the sixth PMOS transistor, respectively, to turn off the output of the power supply C while preventing voltage backflow thereto. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made modify the teaching as taught by Wei with the teaching as taught by Yang to achieve the effect of preventing simultaneous conduction of multiple power supplies, that is, Yang gives an insight into the use of this technical feature in the teaching of Wei to solve the technical problem. It will be appreciated by those skilled in the art that the power switching arrangement described in Wei is used to power a luminaire-like load, as is conventional in the art on the basic of the disclosure in Yang of interlocking anti-backflow between a plurality of power supplies in the course of multi-path power supply switching, it is readily conceivable to those skilled m the art that the corresponding circuit is judged to be on by detecting the output state of the switch tube, turning off the other power supply input circuit to prevent the multi-path power supply from being on and backflow prevention, as will be readily appreciated by those skilled in the art. 
Regarding claims 2 and 11, Wei in view of Yang discloses the lighting device as claimed in claim 1 and the power switching circuit as claim 10, having the follows technical features (see fig. 1-3, paragraph [0023]-[0032] by Wei); figure 2 discloses that each power supply input loop is provided with a corresponding switch transistor, each switch transistor being provided with an optocoupler control device (corresponding ta a logic control circuit (130) comprising a plurality of switching circuits (131), the number of switching circuits (131) being equal to the number of first switching circuits (122) of the plurality of power supply input circuits (121); the emitter of each optocoupler is connected to the gate of the control terminal of the switch tube, wherein the output of the first path AC _DC24V after passing through the switch tube Q1 is passed through R5, D6 as the anode input of the second optocoupler LED and through R8, D10 as the anode input of the third optocoupler LED: when the power supply AC _DC24V is operated, the switching transistor O1 is turned on, the voltage is input to the optocoupler U2 via R5, D6, R3, and the other end of the optocoupler U2 is grounded, a voltage difference occurs across the ends, and the optocoupler is turned on, so that O2 is turned off, so that the effect of the electronic switch 1 over the electronic switch 2 is achieved. Similarly, the effect that the electronic switch 1 takes precedence over the electronic switch 3 and the electronic switch 2 takes precedence over the electronic switch 3 can be achieved (the output terminal corresponding to the Nth switching circuit (131) is electrically connected to the control terminal of the Nth first switching circuits (122), an input terminal of the Nth switching caret C131) electrically connected to the first to Nth power supply input terminals (123), the Nth switching circuit (131) for receiving the first electrical signal, the first switching circuit (122) electrically connected to the Nth power supply input terminal (123) being controlled to conduct in accordance with the first electrical signal: an Nth switching circuit (134) for receiving the second electrical signal and controlling the opening of the first switching circuit (123) electrically connected to the Nth power supply input (123) based on the second electrical signal). Yang discloses the following technical features (see fig. 1-10, paragraph [0057] by Yang); as shown in fig. 6, when the power supply A is not present and the power supplies B and C are present at the same time, the power supply B is preferably supplied with power, and the power supply B signals the first self-locking anti-backflow circuit through the third PMOS transistor, and the first self-locking anti-backflow circuit turns off the first PMOS transistor to prevent voltage backflow to the power supply A; at the same time, the fourth PMOS transistor signals the second interlock circuit and the second interlock anti-backflow circuit to tum off the fifth PMOS transistor and the sixth PMOS transistor, respectively, to tum off the output of the power supply C while preventing voltage backflow thereto. On the basis of the disclosure in Yang of interlocking anti-backflow between a plurality of power supplies in the course of multi-path power supply switching, it is readily conceivable to those skilled in the art that the corresponding circuit is judged to be on by detecting the output state of the switch tube, turning off the other power supply input circuit to prevent the multi-path power supply from being on and backflow prevention, as will be readily appreciated by those skilled m the art. 
Regarding claims 3-5 and 12-14, Wei in view of Yang discloses the lighting device as claimed in claim 2 and the power switching circuit as claimed in claim 11, having the following technical features (see fig. 1 by Wei); three power supply loops are turned on and off by turning on and off the switching transistor Q1. It will be appreciated by those skilled in the art that the construction of a bi-directional controllable switch by two fully controlled devices and two diodes is a customary means in the art (see Wang Zhaoan, ed, Power Electronics, Mechanical Industry Press, p. 145, November 2015); where the current output is large, a situation may arise in which the current exceeds the maximum current stress of a single bi-directional controllable switch, in which case the two bi-directional controllable switches are shunted in parallel, as will be readily appreciated by those skilled in the art, the connection of the bi-directional controllable switch into the power switching circuit, as well as the connection of its control driver to the logic circuit, are all conventional arrangements in the art; the choice of NMOSFET or PMOSFET for the switching transistor is a routine choice in the art. 
Regarding claims 9 and 18, Wei in view of Yang discloses the lighting device as claimed in claim 6 and the power switching circuit as claimed in claim 15, having the following technical features (see the description of fig. 2-3 by Wei); in the present application, a single-chip computer is used as a controller, cooperating with an optocoupler switch and switching transistors Q1-Q3 connected in series to each of the circuits to effect switching of a plurality of power supply circuits. The use of digital loops or analog circuits to implement controller functions is a common practice in the art; the use of a monostable multivibrator circuit as a square wave generator is a conventional means in the art, and analog circuit control functions based on the cooperation of a monostable multivibrator circuit and a slow start circuit (143) with a charge pump circuit, as well as the specific connection of the various circuits, are conventional arrangements in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        07/14/2022